NO. 12-03-00223-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT

 
TYLER, TEXAS

 

§



IN RE: RAMON LOPEZ §
	ORIGINAL PROCEEDING


§





MEMORANDUM OPINION

 Relator Ramon Lopez ("Lopez") seeks a writ of mandamus requiring the trial court to vacate 
its order denying Lopez's motions seeking appointed counsel, a copy of the record instead of mere
access to the record, and access to the Smith County Law Library.  Based upon our review of
Lopez's mandamus petition, we conclude that Lopez has not shown himself entitled to the relief he
seeks.  Accordingly, the writ of mandamus is denied.

  JAMES T. WORTHEN 
									     Chief Justice


Opinion delivered July 9, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.






(PUBLISH)